                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION – FLINT


IN RE:

         CHRISTOPHER D. WYMAN,                                 Case No. 12-32264
                                                               Chapter 7 Proceeding
            Debtor.                                            Hon. Daniel S. Opperman
_______________________________________/
SAMUEL D. SWEET, Chapter 7 Trustee,

                Plaintiff,

v.                                                             Adv. Proc. No. 20-3012

BARBARA DUGGAN and
MICHAEL TINDALL,

            Defendants.
_______________________________________/


      OPINION AND ORDER GRANTING PLAINTIFF TRUSTEE SAMUEL D. SWEET’S
               MOTION FOR SUMMARY JUDGMENT (DOCKET NO. 46)

         Before the Court is the Plaintiff Trustee Samuel D. Sweet’s Motion for Summary

Judgment in this Adversary Proceeding, in which the Trustee seeks a determination that the

secured claim of Barbara Duggan has been satisfied in full. In the instant Motion, the Plaintiff

Trustee argues that there is no genuine issue of material fact as to both the contract and

promissory estoppel counts of his Complaint. This Motion is based upon an email dated October

9, 2019 to Plaintiff from Barbara Duggan’s counsel at the time, Elie Bejjani, as well as emails

preceding it. The October 9, 2019 email states, in part:


         You satisfied the approved secured claim, and the statutory lien was discharged.
         Once these funds were wired, as you describe, per order of the court in
         satisfaction of the approved secured lien/claim, they ceased to be assets of the
         estate, or, to affect the administration of the estate. Any subsequent distribution


                                                   1

     20-03012-dof     Doc 78     Filed 03/17/21        Entered 03/17/21 14:39:05      Page 1 of 5
       of these funds, by me, as directed by my client, is outside the scope of Rule 2004
       and would be privileged in any event.
       Michael Tindall, as the assignee of all of Ms. Duggan’s interest in these proceedings,

including the subject secured claim, opposes the Trustee’s Motion, arguing that the Motion is not

properly supported by the facts, which remain in dispute. Additionally, Mr. Tindall raised an

issue at oral argument that under 11 U.S.C. § 506(b), he is entitled to his attorney fees as part of

this secured claim, which are disputed, thus precluding summary judgment.


       Rule 56(c) provides that summary judgment is proper "if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law." See Choate v. Landis Tool Co., 486 F. Supp. 774 (E.D. Mich. 1980). The

moving party bears the burden of showing the absence of a genuine issue of material fact as to an

essential element of the non-moving party's case. Street v. J.C. Bradford & Co., 886 F.2d 1472

(6th Cir. 1989) (citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986)). The burden then shifts to

the nonmoving party once the moving party has met its burden, and the nonmoving party must

then establish that a genuine issue of material fact does indeed exist. Janda v. Riley-Meggs

Indus., Inc., 764 F. Supp 1223, 1227 (E.D. Mich. 1991).


       Under Michigan law, “there must be a meeting of the minds, or mutual assent, on all the

material terms of the contract before an enforceable contract is formed,” which is to be judged by

an objective standard by an analysis of the parties words and visible acts. Kamalnath v. Mercy

Mem. Hosp. Corp., 487 N.W.2d 499, 503 (Mich. Ct. App. 1992). The Court is to consider all

relevant circumstances when making the determination whether a meeting of the minds occurred,




                                                  2

  20-03012-dof       Doc 78     Filed 03/17/21        Entered 03/17/21 14:39:05      Page 2 of 5
“including all writings, oral statements, and other conduct by which the parties manifested their

intent.” Barber v. SMH (US), Inc., 509 N.W.2d 791, 794 (Mich. Ct. App. 1993).


       The well-settled law of contract interpretation requires the court to examine the plain

language of the contract at issue. If the contract language is clear, the court must enforce the

contract according to its plain meaning. Clevenger v. Allstate Ins. Co., 443 Mich. 646, 654, 505

N.W.2d 553, 557 (1993). A party’s alleged “reasonable expectations” cannot supersede the

unambiguous language of the contract. Wilkie v. Auto-Owners Ins. Co., 469 Mich. 41, 60, 664

N.W.2d 776, 786 (2003). If the contract is ambiguous, then the court should look to extrinsic

evidence to determine the intent of the parties. Id. at 786.


        The elements of promissory estoppel are: “(1) a promise, (2) that the promisor should

reasonably have expected to induce action of a definite and substantial character on the part of

the promise, and (3) that in fact produced reliance or forbearance of that nature in circumstances

such that the promise must be enforced if injustice is to be avoided.” Klein v. HP Pelzer

Automotive Systems, Inc., 306 Mich. App. 67, 83, 854 N.W.2d 521 (2014) (quoting Novak v.

Nationwide Mut. Ins. Co., 235 Mich. App. 675, 686-87, 599 N.W.2d 546 (1999)).

       The Trustee’s Motion for Summary Judgment cannot be granted as to Count I, based on

promissory estoppel. The Court finds no genuine issue of fact that a promise was made;

however, issues of fact exist as to the promisor’s reasonable expectations whether such promise

would induce action. Here, the promisor was Elie Bejjani and the promisee was the Trustee.

While it can be presumed that reasonable reliance was expected by Elie Bejjani to induce action

due to the promise made, Elie Bejjani’s reasonable expectations are subjective issues of fact.

       Summary Judgment is, however, should be granted as to Count II, the Trustee’s contract

count. The email from the Trustee requested a payoff amount from Elie Bejjani, as well as

                                                  3

  20-03012-dof       Doc 78     Filed 03/17/21        Entered 03/17/21 14:39:05     Page 3 of 5
confirmation from Mr. Bejjani that the payoff amount would satisfy the secured claim in full.

Mr. Bejjani unambiguously provided the payoff information and confirmation that the secured

claim was satisfied and paid in full.

       Finally, the Court has considered Michael Tindall’s argument that summary judgment is

not appropriate because his attorney fees remain in dispute. Mr. Tindall argues that under 11

U.S.C. § 506(b), his reasonable attorney fees, while disputed, remain owing. The Trustee

responds that any attorney fees Mr. Tindall may claim are due and owing are a separate issue for

purposes of this secured claim because the decision to close on this sale was made based upon

the payoff figure provided by Mr. Bejjani, on behalf of the secured claimant, Ms. Duggan.

       The Court agrees with Mr. Tindall that his attorney fees are in dispute, but such has no

impact in this Adversary Proceeding. This Court determined its September 23, 2019 Opinion in

the Christopher Wyman bankruptcy case, Case No. 12-32264, that Mr. Tindall’s fees were

governed by 11 U.S.C. § 328, and that he was entitled to “no more than $21,869.33, less

whatever amount is attributable to the Trustee’s efforts to complete the sale of assets and

subordination of claims.” While Mr. Tindall filed a Motion to Modify/Alter/Amend that

Opinion, the Court denied such by Order entered on November 6, 2019. Thus, the amount of

attorney fees Mr. Tindall may be entitled to is a separate issue, which is governed by 11 U.S.C. §

328, not Section 506. The ultimate amount that Mr. Tindall may be awarded is to be determined

in the Wyman bankruptcy case once the issues in this Adversary Proceeding are decided.

       WHEREFORE, IT IS HEREBY ORDERED that Plaintiff Trustee Samuel Sweet’s

Motion for Summary Judgment (Docket No. 46) limited to Count II, Contract, is GRANTED.


Not for Publication




                                                 4

  20-03012-dof       Doc 78     Filed 03/17/21       Entered 03/17/21 14:39:05      Page 4 of 5
Signed on March 17, 2021




                                            5

  20-03012-dof   Doc 78    Filed 03/17/21       Entered 03/17/21 14:39:05   Page 5 of 5
